Citation Nr: 9927962	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the right upper arm, involving Muscle 
Group VI, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1994 rating 
decision in which the RO denied the veteran an increased 
rating for residuals of a SFW of the right upper arm.  The 
disorder was evaluated as 10 percent disabling, with an 
effective date previously assigned from February 1965.  The 
veteran filed an NOD in January 1995, and an SOC was issued 
by the RO in February 1995.  The veteran filed a substantive 
appeal in November 1995 and, in September 1996, he testified 
before a hearing officer at the VARO in Columbia.  A 
supplemental statement of the case (SSOC) was issued in 
September 1996.  The veteran's appeal subsequently came 
before the Board, which in a May 1998 decision, remanded the 
case to the RO for a current medical examination.  An 
additional SSOC was issued in November 1998.  

The Board further notes that, in a Written Brief 
Presentation, dated in August 1999, an informal claim was 
filed with respect to service connection for the veteran's 
SFW scar of the right upper arm.  While not before us at this 
time, it is referred to the RO for additional development as 
is deemed warranted.  







FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran sustained a SFW to the right upper arm, with 
involvement of Muscle Group VI, while engaged in combat 
during World War II.  

3. On VA examination in September 1998, it was noted that the 
veteran's SFW of the right upper arm did not cause any 
particular functional impairment other than an inability 
to lift heavy objects with his right upper extremity, that 
this inability could be due to scar formation and pain due 
to scar formation in the deep tissues of the right upper 
extremity, and that a slightly positive Tinel's sign could 
indicate some irritation of the radial nerve although 
there was no finding of weakness of the muscles of the 
radial nerve. 

4. The veteran's residuals of a SFW of the right upper arm, 
involving Muscle Group VI, is productive of no more than 
moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of a SFW of the right upper arm, involving Muscle Group VI, 
are not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5306 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he sustained shell fragment wounds to his right upper 
arm and right cheek in December 1944, while engaged in combat 
in Germany during World War II.  Medical records, dated that 
month, noted that the SFW to the right arm was moderately 
severe, and treatment consisted of debridement and removal of 
the shell fragment, which was noted not to have affected any 
major blood vessels or nerves.  A subsequent medical record, 
dated in January 1945, reported that no evidence of muscle or 
nerve injury had been seen, and the veteran was discharged to 
duty.  A separation medical examination, in November 1945, 
noted a one-inch shrapnel scar of the right arm.  

In March 1965, the veteran was medically examined for VA 
purposes.  On clinical evaluation, the right upper extremity 
exhibited a full range of motion with good strength, and 
there was no evidence of atrophy or spasm.  There was a well-
healed scar noted over the posterior aspect of the middle 
third of the right arm that was non-tender, non-adherent, and 
without depression or loss of muscular substance.  An 
associated radiographic study of the right humerus revealed a 
small metallic foreign body, 3 mm in diameter, embedded in 
the soft tissues of the mid-portion of the arm.  
Additionally, the bony structures were noted as normal.  

In an April 1965 rating decision, the veteran was service 
connected for a SFW cicatrix of the right upper extremity, 
and awarded a noncompensable disability rating.  The veteran 
appealed and, in a subsequent decision of the Board issued in 
January 1966, his disability rating was increased to 10 
percent.  

Thereafter, in July 1987, the RO received a treatment record 
from William Luce, M.D., dated in May 1987.  This record 
noted a finding of chronic obstructive pulmonary disease.  

In January 1989, the RO received treatment records from 
Joseph Miller, M.D., dated from October 1980 to November 
1988.  These records noted findings of Peyronie's disease and 
prostate infection.  

Thereafter, in July 1994, the veteran requested an increased 
rating for the residuals of his SFW to the right upper arm.  
To support his claim, he submitted treatment records from Dr. 
Luce and D. Nelson Gunter, M.D., dated in March 1994.  In 
particular, Dr. Luce noted the veteran's complaints of sharp 
paresthesias involving the second and third fingers of the 
right hand.  On further clinical evaluation, no abnormal 
reflexes were detected, and sensation was intact.  Dr. Luce 
referred the veteran to Dr. Gunter, who performed a nerve 
conduction study.  Dr. Gunter's impression noted no evidence 
of either median or ulnar neuropathy, and no evidence of 
radial neuropathy.  He reported that much of the veteran's 
hand symptomatology could be arthritic in nature.   

In September 1996, the veteran testified before a hearing 
officer at the VARO in Columbia.  Under questioning, the 
veteran reported that he had not received any medical 
treatment for his right arm, and that his left arm was his 
dominant appendage.  He also testified that, while he was 
employed with a courier service, he did a lot of lifting, and 
that his right arm would become painful.  This resulted in 
his having to sleep with a heating pad on the arm at night.  
In addition, the veteran noted that he could no longer lift 
heavy objects with his right arm due to weakness and pain.  

In September 1998, the veteran underwent VA medical 
examination.  He reported his medical history with respect to 
his SFW, and noted that some of the shrapnel had been left in 
his right arm due to its proximity to the bone and nerve.  In 
addition, he noted that he could no longer lift as much 
weight as he had previously been able to with his right arm, 
and that he occasionally suffered from a shooting, tingling 
pain down his right hand with certain motions.  Upon clinical 
evaluation, there was a well healed, 4.5-cm linear scar on 
the posterior aspect of the right arm overlying the triceps 
musculotendinous junction.  The examiner noted some hardening 
of the musculotendinous junction in this area, but that it 
did have good excursion.  The veteran was noted to have full 
extension of the elbow and 5/5 strength of the triceps.  
There was mild Tinel's sign with percussion over the scar 
site, with pain and tingling radiating down the dorsum of the 
arm and into the index finger.  The rest of the right arm was 
unremarkable, with full range of motion of the elbow and 
normal muscle strength of the biceps.  

The examiner's diagnosis was status post shrapnel injury, 
with scars present on the right side of the face (not in 
issue at this time) and right upper arm.  It was also noted 
that the veteran's SFW of the right upper arm did not cause 
any particular functional impairment other than an inability 
to lift heavy objects with his right upper extremity.  This, 
the examiner noted, could be due to scar formation and pain 
due to scar formation in the deep tissues of the right upper 
extremity, as evidenced by the hardening of the 
musculotendinous junction of the triceps.  It was also 
reported that the slightly positive Tinel's sign could 
indicate some irritation of the radial nerve, although there 
was no weakness of the muscles of the radial nerve.  
Furthermore, the examiner noted that all motor functions and 
sensation were intact, and the scar on the veteran's face was 
not causing any functional deficits or cosmetic problems.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected residuals of a SFW of the right upper arm is more 
severe then previously evaluated.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).  

Initially, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries, effective July 3, 1997. 62 Fed. Reg. 
30,235-30,240 (1997).  The United States Court of Appeals for 
Veterans Claims (previously designated as the United States 
Court of Veterans Appeals) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress has provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

In reviewing the record, the Board is cognizant that the last 
decision regarding the veteran's claim was a November 1998 
SSOC in which no citation or referral to the new regulations 
was made.  The regulations noted above had been published and 
become effective at that time.  Prior to proceeding to the 
analysis of this appeal on the merits, the Board has 
considered whether or not the veteran would be prejudiced if 
we proceed with appellate consideration of the matter, 
without prior consideration of the new criteria by the RO.

In this regard, the Board notes that, in order to assign an 
increased evaluation for the veteran's SFW disability under 
Diagnostic Code (DC) 5306, which was applied to evaluate the 
veteran's muscle injury as moderate, the veteran would have 
been required to demonstrate moderately severe or severe 
disability affecting the pertinent muscle group.  See 38 
C.F.R. § 4.73, DC 5306 (1996 and 1998).  The objective 
findings of moderate, moderately severe, and severe 
disability of the muscles are described in 38 C.F.R. § 4.56 
(1996 and 1998).

The Board has compared both the previous versions of 38 
C.F.R. § 4.56 and § 4.73, and the new version of the 
regulations as published in 62 Fed. Reg. 30,235-30,240 (1997) 
and now codified in the Code of Federal Regulations (1998).  
We find that, although the regulations have been rephrased, 
the elements to be considered in determining the degree of 
disability have not been changed to such an extent as to 
affect the outcome of the current claim.

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, in this 
case, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the veteran in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the veteran's 
claim, and unnecessarily impose additional burdens on the RO, 
without any benefit to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203, 207 (1999).  We further note that the medical 
record is fully developed and the veteran has had ample 
opportunity to advance argument and evidence as to the 
functional limitations produced by his service-connected 
disability.  Accordingly, there is no prejudice in the Board 
reviewing this claim on the merits.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

Therefore, the Board will proceed with the analysis of the 
merits of the veteran's claim of an increased rating for 
residuals of SFW of the right upper arm, involving Muscle 
Group VI.  

In this case, the veteran's service-connected disability is 
currently assigned a 10 percent disability evaluation under 
the provisions of DC 5306 (Muscle Group VI) of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.73.  We note, 
moreover, that consideration is given to the criteria under 
"non-dominant," since the record indicates the veteran is 
left-handed, and the SFW is to his right upper arm.

Under DC 5306, the applicable criteria provide that, where 
there is a moderate injury to Muscle Group VI, described as 
the extensor muscles of the elbow, affecting the function of 
extension of the elbow (long head of triceps is stabilizer of 
shoulder joint), a 10 percent rating will be assigned.  A 20 
percent rating is warranted for moderately severe muscle 
disability, and a 30 percent rating is warranted for severe 
muscle disability.  38 C.F.R. § 4.73, DC 5306 (1998).  

Guidance in rating muscle injuries, under the current 
criteria, is set out at 38 C.F.R. § 4.56, which discusses 
factors to be considered in the evaluation of disabilities 
residual of healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  Under subsection (c) of this 
section, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  The type of injury associated with a moderate 
muscle disability is described as being from through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History should include 
evidence of in-service treatment for the wound, as well as a 
record of consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (1998).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (1998).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  X-rays may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1998).

After reviewing the evidence of record, the Board does not 
find that an increased rating is warranted for residuals of a 
SFW of the right upper arm, involving Muscle Group VI.  In 
reaching this conclusion, we note that the veteran's service 
medical records reflect that his SFW was debrided and no 
major blood vessels or nerves were affected by the shell 
fragment.  Upon VA examination in March 1965, a small portion 
of the shell fragment was noted to still be present in the 
veteran's arm, but no residuals were identified.  On VA 
examination in September 1998, the veteran complained of loss 
of power and pain in his right arm associated with lifting 
heavy objects.  The examiner noted that the veteran's right 
arm did not exhibit any particular functional impairment 
other than an inability to lift heavy objects, that this 
inability could be due to scar formation and pain due to scar 
formation in the deep tissues of the right upper extremity, 
and that the slightly positive Tinel's sign could indicate 
some irritation of the radial nerve, although there was no 
weakness of the muscles of the radial nerve.  During his 
personal hearing in September 1996, the veteran reported that 
he had not sought any medical treatment for his right arm.  

In view of the foregoing, the Board finds no evidence to 
warrant an increase of the veteran's residuals of a SFW of 
the right upper arm to the moderately severe or severe level 
under DC 5306.  The medical evidence of record does not 
demonstrate prolonged hospitalization in service for 
treatment of a wound of severe grade, objective findings of 
relatively large entrance and/or exit scars, moderate loss of 
deep fascia or muscle substance, or moderate loss of normal 
firm resistance.  In addition, there has been no showing of 
extensive ragged, depressed, and/or adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the muscle; tests of strength, endurance, or 
coordination movements to indicate severe impairment of 
function; palpation of the muscles showing moderate or 
extensive loss of deep fascia or of muscle substance; and/or 
soft or flabby muscles in the wound area.  

With all due respect for the veteran's sincere belief that 
his service-connected disability warrants an increased 
rating, he is not competent to attribute symptoms to causes, 
which are medical conclusions acceptable as evidence only 
when proffered by a qualified medical expert.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

As discussed above, 38 C.F.R. § 4.56 provides guidance as to 
what some indications of moderately severe and severe muscle 
disability would be in order to warrant an increased 
evaluation.  The objective medical evidence, to include the 
veteran's service medical records, does not support a finding 
of moderately severe or severe muscle injury for the 
veteran's SFW residuals of the right upper arm.  The Board 
has carefully considered the evidence of record, including 
the veteran's complaints.  However, we find that the veteran 
is being adequately compensated for any residual weakness and 
pain due to his SFW of the right upper arm, with the current 
award of a 10 percent disability rating, given that no other 
residuals have been shown reflecting additional muscle 
impairment.  Under the circumstances discussed above, the 
Board finds that the residuals of a SFW of the right upper 
arm are not productive of functional impairment so as to 
support a rating in excess of 10 percent.  38 C.F.R. §§ 4.10, 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board is also aware that post-service medical evidence 
reflects possible irritation of the radial nerve due to the 
remaining shell fragment in the veteran's right arm.  As 
noted above, in March 1994, Dr. Gunter noted that he saw no 
definite evidence on examination of radial neuropathy.  On VA 
examination, the examiner reported that a slightly positive 
Tinel's sign could indicate some irritation of the radial 
nerve, although there was no weakness of the muscles of the 
radial nerve.  Thus, the medical evidence does not reflect 
any residual disability attributed to a nerve injury, if in 
fact that such injury does exist, and there is no indication 
that an additional rating for nerve damage is warranted.  

Furthermore, we also find that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the evidence does not show that the 
veteran's disorder has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The Board finds, therefore, while recognizing the veteran's 
brave and honorable service during World War II, that a 
preponderance of the evidence is against a finding of 
moderately severe or severe muscle injury, due to the 
service-connected residuals of a SFW of the right upper arm, 
involving Muscle Group VI.  


ORDER

Entitlement to an increased rating for residuals of a SFW of 
the right upper arm, involving Muscle Group VI, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

